37 N.J. 326 (1962)
181 A.2d 180
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
SYLVESTER JOHNSON, ET ALS., DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued May 8, 1962.
Decided May 8, 1962.
*327 Mr. M. Gene Haeberle argued the motion for the appellants.
Mr. Norman Heine argued the motion for the respondent.
PER CURIAM.
The defendants moved before the trial court for (1) permission under R.R. 1:25A to interrogate the jurors to pursue further an issue which the record shows was theretofore fully litigated, see State v. Johnson, 34 N.J. 212, 216-218 (1961), as a step preliminary to a contemplated action in the United States District Court and (2) a stay of execution to permit a review by the United States Supreme Court of our judgment affirming an earlier order, see State v. Johnson, 37 N.J. 19 (1962).
The trial court denied the motion. Leave to appeal in forma pauperis was granted and the State then moved before us for judgment.
As to (1) we see no merit. As we have said, the issue was fully litigated in the earlier proceeding. The moving papers on the present application contain mere conclusions without facts to support them. At oral argument counsel for defendants was asked to be more specific but nothing material was revealed. If the United States District Court should see any basis for relief, R.R. 1:25A would of course not inhibit that tribunal.
As to (2) we see no reason to grant the motion for a stay.
The order of the trial court is affirmed. Mandate shall issue forthwith. The application for a stay therefrom is denied.
For affirmance of judgment and denial of stay  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.